Citation Nr: 0313459	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-17 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Los Angeles, California.  The Board reviewed the matter 
previously in July 2000 and remanded the appeal to the RO for 
further evidentiary development.  Review of the file 
indicates that the requested development has been 
accomplished. 


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran died in October 1988 at the age of 77; the 
autopsy report attributes cause of death to acute myocardial 
infarction and presents additional findings, including 
pulmonary edema and congestion, and acute hemorrhagic 
necrosis of the liver superimposed on chronic passive 
congestion.    

3.  During the veteran's lifetime service connection was in 
effect for urethral fistula, carcinoma of penis secondary to 
service connected urethral fistula, and penis removal 
secondary to carcinoma.

4.  Medical findings of record do not indicate a nexus 
between any of the veteran's service connected disabilities 
and the cause of death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
September 1998 rating decision, the April 1998 Statement of 
the Case (SOC), and the January 2003 Supplemental SOC (SSOC) 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify the appellant of the evidence 
necessary to substantiate her claim.  The RO advised the 
claimant by the January 2003 SSOC of the full text of 
38 C.F.R. § 3.159, thereby informing her of how 
responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the appellant has had the opportunity to submit 
evidence and argument in support of her appeal.  In this 
regard, the appellant testified in a personal hearing in July 
1999.  The appellant has not indicated the existence of any 
outstanding Federal government record that could substantiate 
her claim.  Nor has she referred to any other records that 
could substantiate her claim that are currently available.  
Since the RO has also provided all required notice and 
assistance to the appellant, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

Service medical records indicate that the veteran received a 
disability discharge based on the following diagnoses: (1) 
stricture, old, moderately severe, multiple, urethral, cause 
undetermined, and (2) fistula, chronic, urethroperineal, 
secondary to peri-urethral abscess, on 24 June 1945.  Service 
medical records are negative for any diagnosis of a 
cardiovascular illness or disease.  
 
By rating decision dated in September 1946, service 
connection was granted for urethral fistula.  

VA treatment records indicate that the veteran underwent a 
total phallectomy and bilateral groin dissection for squamous 
cell carcinoma of the penis in July/August 1963.  

By Board decision dated in June 1965, service connection was 
granted for carcinoma of penis secondary to service connected 
urethral fistula.  

VA treatment records show that the veteran underwent a 
cystoscopy and internal urethrotomy in August 1977.  

By rating decision dated in December 1977, service connection 
was granted for penis removal secondary to carcinoma.  

VA treatment records disclose that the veteran was 
hospitalized in early February 1988 for approximately 28 days 
and then released to a nursing home.  While hospitalized, the 
veteran underwent a rigid sigmoidoscopy and an abdominal 
perineal resection.  The discharge diagnoses included 
adenocarcinoma of the rectum, squamous cell carcinoma of the 
penis, status post penectomy, insulin dependent diabetes 
mellitus, and brachial plexus stretch injury.

The veteran expired in October 1988 while an inpatient at a 
VA medical center.  The death certificate indicates that the 
veteran died at the age of 77 years.  The immediate cause of 
death was cardiopulmonary arrest due to, or as a consequence 
of possible pulmonary embolism.

The autopsy report discloses that the veteran had a history 
of adenocarcinoma of the colon, insulin dependent diabetes 
mellitus, and squamous cell carcinoma of the penis.  He was 
admitted to the VA medical center with complaints of 
abdominal pain and heme positive stool.  He underwent surgery 
for revision of his ostomy site and lysing of multiple 
adhesions.  He underwent a second revision due to non-viable 
tissue.  A urinary tract infection due to E. coli was 
diagnosed.  The veteran became hypothermic and it was thought 
that he was in positive fluid balance.  The following day he 
was found unresponsive and pronounced dead.  The autopsy 
revealed an acute anterior apical myocardial infarct with an 
overlying mural thrombus.  There was evidence of peripheral 
embolization, including infarcts of the kidneys bilaterally 
and the left adrenal gland.  Additional findings included 
pulmonary edema and congestion, and acute hemorrhagic 
necrosis of the liver superimposed on chronic passive 
congestion.  The examining pathologist found no evidence of 
residual colon cancer or penile carcinoma.  The conclusion 
was that death is attributed to acute myocardial infarction.

The appellant testified in a personal hearing at the RO in 
July 1999.  The testimony did not address service connection 
for cause of death.


II.  Analysis

The appellant contends that the veteran's death was caused by 
his service-connected disabilities, but offers no medical 
evidence to show a causal relationship between service and 
the history of squamous cell of the penis and urethral 
fistula.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In claims regarding service connection, the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).
 
A review of the record indicates that during the veteran's 
lifetime, he was only service connected for carcinoma of the 
penis and a urethral fistula.  As such, the veteran's 
service-connected disabilities were neither the principal nor 
a contributory cause of death.  The death certificate clearly 
attributes death to cardiopulmonary failure, a conclusion 
that is corroborated by findings in the autopsy report.  The 
autopsy report demonstrates that the veteran did not have a 
current diagnosis of squamous cell carcinoma of the penis and 
there is no indication that the veteran's service-connected 
urethral fistula was either the primary or contributing cause 
of the veteran's death, as it is not listed as such, nor is 
it indicated as an additional finding.  The competent 
evidence in this matter is overwhelmingly against the claim.  
Accordingly, the doctrine of reasonable doubt is not for 
application and the Board finds that service connection for 
cause of death is not warranted.


ORDER

Entitlement to service connection for cause of death is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

